DETAILED ACTION

Status of Claims
Claims 1-15 are pending and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2020 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites: “providing a plurality of possible target states in the portable data-processing device.” The claim will be interpreted to recite “providing a plurality of possible target states to the portable data-processing device.”  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process. Additionally, the portable data-processing device, as claimed in claim 12, is directed to an apparatus.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of determining a cosmetic product. Specifically, representative claim 1 recites the abstract idea of: 
providing product category information and user location information; 
providing a plurality of possible target states, taking into account the product category information; 
selecting a desired target state from the plurality of possible target states by a user; 
determining at least one cosmetic product which is suitable for bringing about the desired target state from a manufacturer-independent plurality of cosmetic products for which data on achievable states is stored; 
determining an availability of the at least one cosmetic product at a user location; and 
presenting the at least one cosmetic product, taking into account the availability at the user location.  
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of determining a cosmetic product, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because determining a cosmetic product based on availability at a user location and a desired target state is a commercial or legal interaction because it is a sales activity and/or relates to business relations. Thus, representative claim 1 recites an abstract idea. 
an activation signal, a portable data-processing device, software, and an external database. Although reciting such additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., determining a cosmetic product) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more 
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-11 do not aid in the eligibility of independent claim 1. For example, claims 2, 4, 5, and 8-11 merely provide further embellishments of the abstract limitations recited in independent claim 1. 
Furthermore, it is noted that certain claims recite additional elements supplemental to those recited in claim 1 including: wherein the activation signal is provided by NFC, QR code scan, barcode scan, text input, acoustic input, or key input (claim 3), a cosmetic product sales facility (claim 6), and a browser or app (claim 7). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. A lack of a specific description of the recited devices demonstrates that they devices are merely generic devices. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea. 
Thus, dependent claims 2-11 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a portable data-processing device, claims 12-15 remain only broadly and generally defined, with the claimed functionality paralleling that of method claim 1. As such, claims 1-15 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0313885 A1 (hereinafter Mourad) in view of US 2015/0112838 A1 (hereinafter Li).

Regarding claim 1, Mourad discloses a method for computer-assisted determination of a cosmetic product, the method comprising the steps of: 
providing an activation signal to a portable data-processing device, the activation signal being configured to activate software in the portable data-processing device (Mourad, see at least: [0031] discloses “the user may first sign into the system.”); 
providing product category information to the portable data-processing device (Mourad, see at least: [0039] discloses presenting the user with available shades of hair color); 
providing a plurality of possible target states in the portable data- processing device, taking into account the product category information (Mourad, see at least: [0039] discloses “the user may be presented with a list of available shades [i.e., possible target states],” wherein “the shades may be shown as swatches of colored hair on a screen.”); 
selecting a desired target state from the plurality of possible target states by a user (Mourad, see at least: [0039] discloses “the user may select the desired hair color [i.e., desired target state].”); 
determining at least one cosmetic product which is suitable for bringing about the desired target state from a manufacturer-independent plurality of cosmetic products for which data on achievable states is stored in an external database (Mourad, see at least: [0041] discloses “once the user has selected the desired hair color, the suitable hair colorant is identified.” Table 3 displays a user’s initial shade and current treatments along with the products necessary to achieve the target color. See also, [0020]); and 
presenting the at least one cosmetic product (Mourad, see at least: [0041] discloses “the user is then presented with the opportunity to place an order 332 for the hair colorant,” and “the user may be presented with different options for the hair colorant.”).
Although disclosing determining a product and presenting a product, Mourad does not disclose:
providing user location information;
taking into account the availability at the user location.
However, Li teaches:
providing user location information (Li, see at least: [0020] teaches “referral application may coordinate this information in connection with location information or physical-related information, such as a product barcode or radio frequency identifier (RFID) tag, to correlate use of the referral application to offerings in a retail commerce environment.” [0045] teaches “listing products from the same retailer, the nearby products listing 330 may be linked to an in-store map which provides details on similar or related products (used, for example...to suggest another product that may be more aligned with the consumer's needs or budget),” e.g., the in-store location describes the user’s location);
taking into account the availability at the user location (Li, see at least: [0056] teaches “if a user scans a digital camera in a store, the smartphone application may…display relevant information such as…‘the X lens you just bought will work with the Y model camera also available at this store.’” [0067] teaches “retails stores may provide additional supply or inventory information to consumers, to allow a consumer to check if the item is available in inventory.”).  
Additionally, Li also teaches providing an activation signal to a portable data-processing device, the activation signal being configured to activate software in the portable data-processing device (Li, see at least: [0023] teaches “product identifier is obtained from a barcode...presented by a product on a store shelf 112, which is captured through use of a camera.” See also, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included providing user location information and taking into account the availability at the user location as taught by Li in the cosmetic recommendation system of Mourad because it would have provided focused information relevant to a consumer’s purchaser decision of a certain product (Li: [0009]).

Regarding claim 2, Mourad in view of Li teaches the limitations of claim 1, as noted above. Mourad further discloses: 
providing a plurality of possible initial states in the portable data- processing device, taking into account the product category information (Mourad, see at least: [0032] discloses “the user may be presented with a list of primary colors, such as ‘blonde’, ‘brunette’, ‘auburn’ or ‘black’,” and “a user may be presented with visual representations of these primary colors in the ; and 
selecting a present initial state from the plurality of possible initial states by the user (Mourad, see at least: [0032] discloses “a user will select their primary natural color from a list [i.e., initial state].” Then, [0033] discloses “the user then selects a specific color [i.e., initial state] from a range of colors associated with the selected primary natural color.” See also, [0036] disclosing “the user may then select the color of their hair currently,” following an indication that the hair has been treated with other colors or treatments.),
wherein, for the manufacturer-independent plurality of cosmetic products, for the data on achievable states in the external database, associated initial states are further stored  (Mourad, see at least: Table 3 displays a user’s initial shade and current treatments along with the products necessary to achieve the target color), and 
wherein, in determining the at least one cosmetic product, the initial state is taken 2into account such that the appropriate cosmetic product achieves the desired target state from the initial state (Mourad, see at least: [0047] discloses “if a user has natural hair color that is lighter than their dyed hair color [i.e., initial state], the available colors would be limited to colors that are the same or darker shade relative to their dyed hair color.” See also, [0051], [0053]).  

Regarding claim 3, Mourad in view of Sorensen teaches the limitations of claim 1, as noted above. Mourad further discloses wherein the activation signal is provided by NFC, QR code scan, barcode scan, text input, acoustic input, or key input (Mourad, see at least: [0031] discloses “the user may first sign into the system.”). 
wherein the activation signal is provided by NFC, QR code scan, barcode scan, text input, acoustic input, or key input (Li, see at least: [0023] teaches “product identifier is obtained from a barcode...presented by a product on a store shelf 112, which is captured through use of a camera.” See also, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the activation signal is provided by NFC, QR code scan, barcode scan, text input, acoustic input, or key input as taught by Li in the cosmetic recommendation system of Mourad because it would have provided focused information relevant to a consumer’s purchaser decision of a certain product (Li: [0009]).

Regarding claim 4, Mourad in view of Li teaches the limitations of claim 1, as noted above. Although disclosing providing an activation signal and product information, Mourad does not disclose wherein the activation signal, the product category information, and the user location information are transmitted as a combined signal.
However, Li further teaches wherein the activation signal, the product category information, and the user location information are transmitted as a combined signal (Li, see at least: [0020] teaches “referral application may coordinate this information in connection with location information or physical-related information, such as a product barcode or radio frequency identifier (RFID) tag, to correlate use of the referral application to offerings in a retail commerce environment.” [0045] teaches “listing products from the same retailer, the nearby products listing 330 may be linked to an in-store map which provides details on similar or related products (used, for example...to suggest another product that may be more aligned with the consumer's needs or budget).” See also, [0065]).  


Regarding claim 5, Mourad in view of Li teaches the limitations of claim 1, as noted above. Mourad further discloses wherein the product category comprises a hair dyeing product, a hair care product, a hair styling product, a skin care products or a decorative cosmetic product (Mourad, see at least: [0041] discloses presenting the user with hair colorants).  

Regarding claim 6, Mourad in view of Li teaches the limitations of claim 1, as noted above. Mourad further discloses cosmetic products (Mourad, see at least: [0041] discloses presenting the user with hair colorants). Although disclosing providing product information, Mourad does not disclose wherein the user location is a cosmetic product sales facility.
However, Li further teaches wherein the user location is a product sales facility (Li, see at least: [0045] teaches “listing products from the same retailer, the nearby products listing 330 may be linked to an in-store map which provides details on similar or related products (used, for example...to suggest another product that may be more aligned with the consumer's needs or budget).”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the user location is a cosmetic product sales facility as taught by Li in the system of Mourad, since the claimed invention is merely a combination of old 

Regarding claim 7, Mourad in view of Sorensen teaches the limitations of claim 1, as noted above. Mourad further discloses wherein activation of the software involves opening a browser or starting an app (Mourad, see at least: [0018], Fig. 3).  
Additionally, Li also teaches wherein activation of the software involves opening a browser or starting an app (Li, see at least: Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein activation of the software involves opening a browser or starting an app as taught by Li in the cosmetic recommendation system of Mourad because it would have provided focused information relevant to a consumer’s purchaser decision of a certain product (Li: [0009]).

Regarding claim 9, Mourad in view of Li teaches the limitations of claim 1, as noted above. Mourad further discloses further comprising the step of: prior to the presentation of said at least one cosmetic product, taking into account the availability at the user location, filtering the at least one cosmetic product, taking into account at least one additional parameter (Mourad, see at least: [0034] discloses “the user may indicate whether the hair has been treated with other colors or treatments [i.e., additional parameter].”).  

Regarding claims 12-14, claims 12-14 are directed to a portable data-processing device. Claims 12-14 recite limitations that are parallel in nature to those addressed above for claims 1 and 3 which are directed towards a method. Claims 12-14 are therefore rejected for the same reasons as set forth above for claims 1 and 3.

  Regarding claim 15, Mourad in view of Li teaches the limitations of claim 13, as noted above. Mourad further discloses cosmetic products (Mourad, see at least: [0041] discloses presenting the user with hair colorants). Although disclosing an activation signal, Mourad does not disclose wherein the activation signal transmitter is mounted on or near a shelf on which products are placed.
However, Li further teaches wherein the activation signal transmitter is mounted on or near a shelf on which products are placed (Li, see at least: [0067] teaches “NFC capability between the smart device and the product box or shelf-location.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the activation signal transmitter is mounted on or near a shelf on which products are placed as taught by Li in the cosmetic recommendation system of Mourad because it would have provided focused information relevant to a consumer’s purchaser decision of a certain product (Li: [0009]).






	
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0313885 A1 (hereinafter Mourad) in view of US 2015/0112838 A1 (hereinafter Li) and further in view of US 2017/0186110 A1 (hereinafter Carpenter).

Regarding claim 8, Mourad in view of Li teaches the limitations of claim 1, as noted above. Although disclosing providing a product based on availability, Mourad/Li does not teach wherein the presentation of the at least one cosmetic product, taking into account the availability at the user location, shows a graying out of unavailable cosmetic products.
However, Carpenter teaches wherein the presentation of the at least one cosmetic product, taking into account the availability at the user location, shows a graying out of unavailable cosmetic products (Carpenter, see at least: [0030] teaches “the interface device can render a product option that is unavailable for selection (e.g., such an option may be presented as a grayed out icon).”).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the presentation of the at least one cosmetic product, taking into account the availability at the user location, shows a graying out of unavailable cosmetic products as taught by Carpenter in the system of Mourad/Li because it would have allowed for the consumer to become educated about product options (Carpenter: [0030]).



Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0313885 A1 (hereinafter Mourad) in view of US 2015/0112838 A1 (hereinafter Li) and further in view of US Pat. 10,296,958 B1 (hereinafter Tuan).

Regarding claim 10, Mourad in view of Li teaches the limitations of claim 9, as noted above. Although disclosing providing a product based on parameters, Mourad/Li does not teach wherein the at least one additional parameter includes an ingredient, a pharmaceutical form, a method of application, a required application aid, and/or a price of the cosmetic product.
However, Tuan teaches wherein the at least one additional parameter includes an ingredient, a pharmaceutical form, a method of application, a required application aid, and/or a price of the cosmetic product (Tuan, see at least: Fig. 26 displays filtering cosmetic items by ingredient.).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the at least one additional parameter includes an ingredient, a pharmaceutical form, a method of application, a required application aid, and/or a price of the cosmetic product as taught by Tuan in the system of Mourad/Li because it would have allowed for the user to have better control to find cosmetic products that work for them (Tuan: col. 21, ln. 3-7).



Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0313885 A1 (hereinafter Mourad) in view of US 2015/0112838 A1 (hereinafter Li) and further in view of US 2010/0265311 A1 (hereinafter Carpenter, Jr.).

Regarding claim 11, Mourad in view of Li teaches the limitations of claim 1, as noted above. Although disclosing providing a product to achieve a desired target state, Mourad/ Li does not teach prior to the presentation of the at least one cosmetic product, taking into account the availability at the user location, presenting an expected result using a photograph of the user.
However, Carpenter, Jr. teaches prior to the presentation of the at least one cosmetic product, taking into account the availability at the user location, presenting an expected result using a photograph of the user (Carpenter, Jr., see at least: [0065] teaches “the customer service agent acting as a cosmetic consultant,” and “the customer’s image can be used…to superimpose and/or modify the customer’s image in view of any product and/or service offered by the retailer.”).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included prior to the presentation of the at least one cosmetic product, taking into account the availability at the user location, presenting an expected result using a photograph of the user as taught by Carpenter, Jr. in the system of Mourad/ Li because it would have assisted a customer in purchasing cosmetic items (Carpenter, Jr.: [0064]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marapane (US Pat. 6,707,929 B2) – Marapane describes assisting a customer in selecting a hair coloring agent based on a user selecting answers to questions related to their current hair condition and the desired hair color. 
Olay Unveils Global Skin Analysis Platform Olay Skin Advisor – The First-Of-Its-Kind Application of Deep Learning in the Beauty Industry (NPL) – the NPL describes a skin advisor which takes an image of a customer and employs a smart skin analysis in order to provide personalized skin education and product recommendations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625